NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT



DUCARMEL BELLEVUE,                          )
                                            )
              Appellant,                    )
                                            )
v.                                          )      Case No. 2D18-4481
                                            )
STATE OF FLORIDA,                           )
                                            )
              Appellee.                     )
                                            )

Opinion filed September 16, 2020.

Appeal from the Circuit Court for Collier
County; Frederick R. Hardt, Judge.

Howard L. Dimmig, II, Public Defender,
and Timothy J. Ferreri, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.




PER CURIAM.


              Affirmed.


KHOUZAM, C.J., and BLACK, J., and CASE, JAMES R., ASSOCIATE SENIOR
JUDGE, Concur.